FILED
                             NOT FOR PUBLICATION                             OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT


CHARLIE T. DANG,                                 No. 09-55607

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00520-MMA-
  v.                                             JMA

SOLAR TURBINES INC.,
                                                 MEMORANDUM *
               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Southern District of California
                     Michael M. Anello, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Charlie T. Dang appeals pro se from the district court’s summary judgment

in his employment action alleging discrimination, harassment, retaliation and

failure to accommodate in violation of federal and state law. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Bias v. Moynihan, 508 F.3d 1212,

1218 (9th Cir. 2007), and we affirm.

      The district court properly granted summary judgment on Dang’s claims

under Title VII, the Age Discrimination and Employment Act, and the California

Fair Employment and Housing Act (“FEHA”) because Dang failed to exhaust his

administrative remedies. See B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1099-

1100 (9th Cir. 2002) (allegations omitted from an Equal Employment Opportunity

Commission (“EEOC”) charge generally may not be considered by a federal

court); Martin v. Lockheed Missiles & Space Co., 35 Cal. Rptr. 2d 181, 184 (Ct.

App. 1994) (EEOC right-to-sue notice does not satisfy administrative exhaustion

requirements for the California FEHA).

      The district court properly granted summary judgment on Dang’s disability

discrimination, retaliation and failure to accommodate claims because Dang failed

to present any evidence creating a genuine dispute of material fact as to whether

defendant violated the Americans with Disabilities Act. See Bias, 508 F.3d at

1218-19 (affirming summary judgment where pro se non-moving party presented

no evidence creating genuine dispute of material fact); Allen v. Pac. Bell, 348 F.3d

1113, 1115-16 (9th Cir. 2003) (per curiam) (affirming summary judgment on

failure to accommodate claim because disabled employee who could no longer

                                          2                                    09-55607
perform prior position refused to cooperate in the employer’s job-search process

for alternate positions).

      The district court properly rejected Dang’s state law claim of intentional

infliction of emotional distress as preempted by California’s workers’

compensation scheme. See Cole v. Fair Oaks Fire Prot. Dist., 729 P.2d 743, 750

(Cal. 1987).

      The district court did not abuse its discretion in managing discovery or by

denying Dang’s motions to file a fourth amended complaint, to re-tax costs, and to

appoint counsel. See Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir.

2004) (district court’s discretion to deny leave to amend complaint especially

broad where plaintiff previously filed amended complaint); Save Our Valley v.

Sound Transit, 335 F.3d 932, 944-45 n.12 (9th Cir. 2003) (reciting abuse of

discretion standard and requirements for costs determinations); Panatronic USA v.

AT&T Corp., 287 F.3d 840, 846 (9th Cir. 2002) (reviewing for abuse of discretion

order denying motion to re-open discovery); Johnson v. U.S. Treasury Dep’t, 27

F.3d 415, 416-17 (9th Cir. 1994) (per curiam) (reciting abuse of discretion standard

and factors relevant to appointment of counsel).

      Dang’s remaining contentions are unpersuasive.

      AFFIRMED.

                                         3                                       09-55607